In a proceeding to review a determination of the State Rent Administrator, which denies rent increases under subdivision 5 of section 33 of the State Rent and Eviction Regulations on the ground that appellant, the landlord, is not maintaining essential services (painting), the appeal is from an order dismissing the proceeding. Appellant contends that painting was not included as part of the tenancies on March 1, 1943; that a prior order of the local rent office determined that painting is not part of the essential services and that such order established the law of the case, and that as to those apartments in which the tenants have furnished wallpaper no period of time is provided within which the tenants should remove the paper and prepare the walls for painting. Order unanimously affirmed, without costs. No opinion. Present ■—Nolan, P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ.